MErv10 ENDORSED
                                         ALEXEI SCHACHT
                                          Attorney At Law
                                             123 West 94 th Street            USDCSDNY
                                        New York, New York 10025              DOCUMENT
                                           Phone: (646) 729-8180              ELECTRONICALLY FILED
                                            Fax: (212) 504-8341               DOC#:
                                                                                    --------
                                      Email: alexei@schachtlaw.net            DATE FILED: :> · \'2..-2 O



                                                          March 11 , 2020

   BYECF
   The Honorable Andrew L. Carter
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

          Re:     United States v. Gunjit Malhotra et al.
                  19 CR 411 (ALC)

   Dear Judge Carter:

          This law firm represents the defendant Gunjit Malhotra in this case. I write with the
   consent of the Government and co-counsel to request an adjournment of the March 13, 2020
   conference date and to propose a schedule for the remainder of the case.

          Specifically, the parties jointly propose that defense motions (if any) be filed on or before
   April 7, 2020; that the Government's opposition papers are due April 21, 2020, and that any
   reply by the defense must be filed by April 28, 2020. The trial can commence on June 22, 2020.

          Thank you for considering these requests.

                                                 Respectfully submitted,

                                                 Isl Alexei Schacht

                                                 Alexei Schacht

   cc:    U .S . Attorney's Office                    A,"?..\,c...~,~'(\ ~~c-.~e.6..     ~~°'\\:ls. c.,,'"'~~~c~
                                                 °'~~~~~'(\'-~     ~ S-l\- 2.a .,,_~ ,~: iC'.:I   c....n,.
                                                \ \ •,----=:...
                                                   So

                                                                                                  3-\\-2..0
